IN THE SUPREME COURT OF TEXAS

                                 No. 11-0815

                      MAERSK LINE, LIMITED, Petitioner
                                     v.
         MIGUEL RUIZ, JOHN CRONAN AND RICHARD E. HICKS, RESPONDENTS

                           On Petition for Review

ORDERED:

      1.    Petitioner's Motion  to  Stay  Trial  Court  Proceedings,  filed
October 27, 2011, is granted.  All trial  court  proceedings  in  Cause  No.
2009-64336, styled Miguel  Ruiz  and  Husain  Salah,  Mohamed  Abdel  Waham,
Andrew Brzezinski,  Mario  Clotter  and  Hector  Sanchez  (Intervenors)  vs.
Waterman Steamship Corporation  and  Maersk  Line,  Limited,  in  the  164th
District Court of Harris County, Texas, are stayed pending further order  of
this Court.
      2.    The petition for review remains pending before this Court.

            Done at the City of Austin, this November 18, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk